UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 08-2000


LOUISE FRANCES GILBERT,

                  Petitioner,

             v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,

                  Respondent.



On Petition for Review of an Order of the Benefits Review Board.
(07-0851-BLA)


Submitted:    April 16, 2009                  Decided:   April 20, 2009


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Louise Frances Gilbert, Petitioner Pro Se.                Sean Gregory
Bajkowski, Sarah Marie Hurley, UNITED STATES             DEPARTMENT OF
LABOR, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Louise Frances Gilbert seeks review of the Benefits

Review Board’s decision and order affirming the administrative

law judge’s denial of black lung benefits pursuant to 30 U.S.C.

§§ 901-945 (2006).           Our review of the record discloses that the

Board’s    decision     is    based   upon    substantial        evidence     and   is

without reversible error.          Accordingly, we deny the petition for

review    for   the    reasons     stated     by   the    Board.       Gilbert      v.

Director,   OWCP,      No.    07-0851-BLA     (B.R.B.     July    9,   2008).       We

dispense    with      oral     argument   because        the   facts    and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                   PETITION DENIED




                                          2